Title: To Benjamin Franklin from ——— Pomponne Vincent, [after 8 December 1778]
From: Vincent, —— Pomponne
To: Franklin, Benjamin


Monsieur,
[after December 8, 1778]
J’ai pris deux fois la liberté de vous voir, pour savoir ce que vous pensiez des lettres, qui vous ont êté communiquées par le ministre de la marine; deux fois vous m’avez dit que vous n’aviez point achêvé de les lire, et vous avez fini par prendre mon nom et ma demeure. Comme vous ignorez, monsieur, les peines que je me suis donné pour tâcher d’obtenir la permission de publier cet ouvrage, souffrez que je vous en instruise.
Au mois d’aoust de l’année 1776, je m’arrangeai avec madame duchesne pour imprimer mes lettres ecossaisses. J’ai parlé dans ce roman litteraire et historique de la constitution britannique; mon sujet m’avoit conduit a dire quelque chose de l’amerique, a examiner ce qu’elle deviendroit si quelque puissance étrangere s’interressoit à sa querelle et a calculer les avantages, qui devoient résulter de son indépendance pour certains êtats de l’europe. Tout l’ouvrage a êté imprimé, excepté trois lettres qui furent envoiées par le president de la librairie à mr. de vergennes; ce ministre me deffendit de les rendres publiques.
Depuis ce moment, je suis resté tranquille jusqu’au mois d’avril 1778. Je crus alors que le temps étoit venu de dire ce que je pensois; je me mis donc a travailler de nouveau, et j’ajoutai plusieurs lettres à celles qui êtoient déja faites; toutes sont maintenant entre vos mains.
Je ne vous cacherai pas, monsieur, que j’ai êté surpris de voir que cette bagatelle ait mérité l’attention du gouvernement et celle d’un homme aussi éclairé que vous en composant mes lettres, je n’ai point cherché a attirrer les regards; je vous avouerai même bonnement, qu’il ne m’est jamais venu dans l’idée que je pourrois être utille; non pas que je fusse fâché de le devenir, mais parceque je crois ne pas avoir les talens necessairres pour cela. Le motif qui dans l’optimisme engage candide a cultiver son jardin, m’oblige quelquefois a composer un livre. Si je m’efforce de l’ecrire le mieux qu’il m’est possible, je n’y suis déterminé que par le seul plaisir qu’on goute a bien faire.
Avec une pareille façon de penser, devois-je m’attendre a rencontrer des obstacles? Depuis huit mois, je ne fais qu’aller du president de la librairie au censeur. Ce dernier apres m’avoir approuvé a exigé le consentement du ministere, qui à son tour m’a renvoié devant vous. J’ignore quel sera mon sort, daignez, monsieur, me le faire connoître, ma position ne me permet pas d’attendre. Un frerre qui partageoit avec moi sa fortune, vient d’etre pris en revenant de l’amerique avec le navire qu’il commandoit. Il seroit bien dur après avoir perdu cette ressource, de me voir encore frustré du fruit de mon travail.

Je suis avec un profond respect Monsieur Votre tres humble et tres obeissant serviteur
Pomponne Vincent avocat chez mr papelardau grand bureau des eaux et forestrüe des bons enfans à paris
 
Notation: De Pomponne Vincent. Paris.
